DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s preliminary amendment, filed April 17, 2020, is entered.  Applicant amended claims 1-17 and added claims 18-21.  No new matter is entered.  Claims 1-21 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 14 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 14 depend from claim 1.  Claim 1 defines a system comprising an insulating piercing cable and an insulation piercing cable connector.  Claim 13 is directed toward the insulation piercing cable for use in the system of claim 1 and claim 14 is directed toward the insulation piercing cable connector for use in the system of claim 1, respectively.  Claims 13 and 14 are unclear as to their scope.  Specifically, claim 13 requires the same cable as claim 1 and is unclear as to whether the claim requires the system and an additional cable or the cable separate from the system and also a cable in the system.  Claim 14 is similarly ambiguous as to whether the claim requires the system and an additional connector o the connector separate from the system and also a connector in the system.
Therefore, the claims are indefinite because their scope is unascertainable to one ordinarily skilled in the art.  Claims 18-21 are rejected due to their dependency on claims 13 and 14, respectively.
(3)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 13 and 14 depend from claim 1, respectively.  Claims 13 and 14 are directed toward the cable and connector that are already present in claim 1.  Claims 13 and 14 define the cable and connector in the same terms, respectively.  Therefore, claims 13 or 14 are not further limiting of claim 1, respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
(4)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 11-14, 16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tweedie (U.S. Patent No. 9,225,286), which is cited in Applicant’s information disclosure statement, in view of Weaver et al. (U.S. Publication No. 2012/0329309).
With respect to claims 1, 6, 7, 13 and 14, Tweedie teaches an insulating piercing cable connection system (Figure 4) comprising an insulation piercing cable (50) and an insulation piercing cable connector (52).  Figure 4 and Col. 5, Lines 33-52.
The insulation piercing cable comprises a flat cable having a plurality of three or more conductors embedded in insulation.  Figure 4 and Col. 5, Lines 33-52.  Specifically, the cable comprises four conductors embedded in insulation.  Figure 4 and Col. 5, Lines 33-52.
The insulation piercing cable connector comprises a cavity for receiving the insulation piercing cable, wherein the cavity comprises three or more cable piercing conductors (61-64) and the plurality of cable piercing conductors in the insulation piercing cable connector is equal to the plurality of conductors in the insulating piercing cable.  Figure 4 and Col. 5, Lines 33-52.
Tweedie further teaches the insulation piercing cable connector is compatible to be electrically connected to the insulation piercing cable by piercing the insulation of the insulation piercing cable with the cable piercing conductors.  Figure 4 and Col. 5, Lines 33-52.
Tweedie teaches the system comprises a keying element, which is an asymmetrical feature, that prevents against improper assembly and is thus silent as to symmetrical embodiments of the insulation piercing cable.  Col. 5, lines 52-55.
However, Weaver, which deals with connection assemblies, teaches a connection assembly that is symmetrical, meaning the cables are placed within the system without a specific asymmetry to prevent against improper assembly.  Figures 1 and 3A.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Tweedie with Weaver is the use of a known technique to improve a similar device in the same way.  Both Tweedie and Weaver deal with insulation displacement-type connectors.  Tweedie teaches the system is asymmetrical to prevent against improper assembly.  Weaver teaches the system can be symmetrical and still allow for proper assembly.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Tweedie’s system to remove the keying element so that the cross-section of the insulating piercing cable has a perimeter with two orthogonal axes of symmetry and the conductors arranged in the cross-section have point symmetry because Weaver teaches symmetrical connection systems are effective for forming a proper connection, meaning the modification has a reasonable expectation of success.
Furthermore, in support of the combination of Tweedie and Weaver, as combined above, the omission of an element and its function is obvious if the function of the element is not desired.  MPEP 2144.04(II)(A).  In this case, it’d be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to remove the keying element that prevents improper assembly if the extra safeguard against improper assembly is not desired because the cable and connector perform the same function even in the absence of the keying element.
With respect to claim 2, modified Tweedie teaches the insulation piercing cable connection system meeting the requirements of the claimed invention.  Tweedie further teaches the cable system facilitates attachment of a photovoltaic module to a grid via a micro-inverter, wherein either the connection to the grid or the micro-inverter is a power circuit within the scope of the claimed invention.  Col. 1, Lines 34-49 and Col. 2, Lines 39-45.  Regarding the specific connection of the piercing cable connectors to first or second external conductors, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to structure the connection with either approach so that the appropriate polarities are connected with one another.  More specifically, one ordinarily skilled in the art at a time before the effective filing date of the claimed invention would understand to align the piercing cable connectors and first or second external conductors with the correct orientation to obtain the proper electrical connection.
With respect to claims 3 and 9, modified Tweedie teaches the insulation piercing cable connection system meeting the requirements of the claimed invention and has 4 conductors.  Figure 4.  Tweedie further teaches the cable system facilitates attachment of a photovoltaic module to a grid via a micro-inverter, wherein each of the connection to the grid or the micro-inverter is a power circuit within the scope of the claimed invention.  Col. 1, Lines 34-49 and Col. 2, Lines 39-45.  Regarding the specific connection of the piercing cable conductors and external conductors, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to structure the connection so that the appropriate polarities are connected with one another.  More specifically, one ordinarily skilled in the art at a time before the effective filing date of the claimed invention would understand to align the piercing cable conductors and external conductors with the correct orientation to obtain the proper electrical connection.
With respect to claims 4 and 5, modified Tweedie teaches the cross-section of the insulation piercing cable has a perimeter with two orthogonal axes of symmetry, wherein the perimeter of the cross-section has a rounded rectangular shape.  Figure 4.
With respect to claim 11, modified Tweedie teaches the system is combined with a converter with an AC-output.  Col. 5, Lines 33-52.
With respect to claim 12, modified Tweedie further teaches the cable system facilitates attachment of a photovoltaic module to a grid via a micro-inverter, wherein this connection is a power line communication within the scope of the claimed invention and is the cable connection is a power line communication module between the separate power circuits of the insulation piercing cable within the scope of the claimed invention.  Col. 1, Lines 34-49 and Col. 2, Lines 39-45.
With respect to claims 16, 20 and 21, modified Tweedie teaches a photovoltaic system comprising one or more photovoltaic modules connected to one or more inverters via one or more insulating piercing cable connection systems, as explained above.  Col. 5, Lines 33-52.
(5)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tweedie (U.S. Patent No. 9,225,286), which is cited in Applicant’s information disclosure statement, in view of Weaver et al. (U.S. Publication No. 2012/0329309), as applied to claims 1-7, 9, 11-14, 16, 20 and 21 above, and further in view of Ramsey (U.S. Publication No. 2013/0269746).
With respect to claim 8, modified Tweedie teaches an arrangement profile of the cable has point symmetry.
Modified Tweedie is silent as to whether each of the conductors of the cable has a polarity indication.
However, Ramsey, which deals with a solar cable connection system, teaches each conductor of the cable and connection system comprises a polarity indicator.  Figure 3.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Tweedie and Weaver, as combined above, with Ramsey is the use of a known technique to improve a similar device in the same way.  Both modified Tweedie and Ramsey deal with conductor connection systems having solar cell applications.  Ramsey teaches the conductors of such a system are labeled with polarity indicators.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to similarly modify Tweedie’s system to label the conductors with a polarity indication because Ramsey teaches this to be an effective arrangement, meaning the modification has a reasonable expectation of success.
(6)
Claims 10, 15, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tweedie (U.S. Patent No. 9,225,286), which is cited in Applicant’s information disclosure statement, in view of Weaver et al. (U.S. Publication No. 2012/0329309), as applied to claims 1-7, 9, 11-14, 16, 20 and 21 above, and further in view of Braginsky (U.S. Publication No. 2018/0287484).
With respect to claims 10, 15, 17, 18 and 19, modified Tweedie teaches the cable connection system and a photovoltaic module containing the same, wherein the module is connected to micro-inverter, but is silent as to whether the module and/or system is further connected to a converter with a DC-output.
However, Braginsky, which deals with power systems for photovoltaic modules, teaches a DC/DC converter is connected to photovoltaic modules via a power module that can also contain a micro-inverter.  Paragraph 69 and Figure 1B.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Tweedie and Weaver, as combined above, with Braginsky is the use of a known technique to improve a similar device in the same way.  Both modified Tweedie and Braginsky deal with conductor connection systems having solar cell applications.  Braginsky teaches the connection systems and associated PV modules are further connected to a DC/DC converter.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to similarly modify Tweedie’s system to be connected to a DC/DC converter because Braginsky teaches this to be an effective arrangement, meaning the modification has a reasonable expectation of success.
(7)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759